                                               United States Bankruptcy Court
                                                    District of Oregon
In re:                                                                                                     Case No. 17-34395-pcm
Mark E. Delong                                                                                             Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0979-3                  User: Admin.                       Page 1 of 1                          Date Rcvd: Jan 11, 2018
                                      Form ID: pdf018                    Total Noticed: 1

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 13, 2018.
db             +Mark E. Delong,   2090 7th Ave. W.,   Vale, OR 97918-5028

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 13, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 11, 2018 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0




                                    Case 17-34395-pcm11                 Doc 40       Filed 01/13/18
                                                                                  DISTRICT OF OREGON
                                                                                       FILED
                                                                                     January 11, 2018
                                                                               Clerk, U.S. Bankruptcy Court



  Below is an Order of the Court.




                                                                 _______________________________________
                                                                           PETER C. McKITTRICK
                                                                           U.S. Bankruptcy Judge




                          UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF OREGON

In re                                                 Case No. 17-34395-pcm11

Mark E. Delong,                                       ORDER SETTING DEADLINES TO
                                                      (i) FILE DISCLOSURE STATEMENT
                                                      AND PLAN OF REORGANIZATION,
Debtor.                                               (ii) FILE AMENDED BANKRUPTCY
                                                      DOCUMENTS, (iii) FILE TAX
                                                      RETURNS, AND (iii) PROVIDE
                                                      DOCUMENTS TO THE UNITED
                                                      STATES TRUSTEE



        Following a hearing on January 5, 2018, the Court, having reviewed the file and
considered the representations of the parties; now, therefore,
        IT IS HEREBY ORDERED that:
    1. The deadline for the debtor to file a disclosure statement and plan of reorganization is

        March 28, 2018.

    2. On or before January 19, 2018, the debtor shall:
           a. File all appropriate amended schedules, statements, and other bankruptcy

               documents; and
           b. Provide the following to the United States Trustee:

Page 1 of 3 – ORDER SETTING DEADLINES




                   Case 17-34395-pcm11           Doc 40     Filed 01/13/18
                     i. Detailed documentation showing the extent and type(s) of property and
                        liability insurance covering all real property in which the debtor holds legal

                        and/or equitable interest, including without limitation, all summaries of
                        insurance and the insurance policy contracts/agreements;

                    ii. Property tax statements for the current tax year, showing the total taxes

                        assessed and payment due dates, concerning all real property in which the
                        debtor holds legal and/or equitable interest; and

                   iii. Documentation showing the status of payment of property taxes specified
                        in paragraph 2.b.ii. above.

      3. On or before March 6, 2018, the debtor shall:

             a. File all required federal and state tax returns, including without limitation the
                personal federal and state tax returns for 2016.

                                                 ###
         I hereby certify that I have complied with the requirements of LBR 9021-1(a)(2)(B) and

that all responding parties have affirmatively approved the form of this order.


Presented by:

GREGORY M. GARVIN
Acting United States Trustee for Region 18

/s/ Sonia L. Zaheer
Sonia L. Zaheer, CSB # 311713
Trial Attorney
U.S. Department of Justice
Office of the United States Trustee
620 SW Main Street, Suite 213
Portland, OR 97205
Telephone: (503) 326-7654
Email: sonia.zaheer@usdoj.gov

///

///


Page 2 of 3 – ORDER SETTING DEADLINES




                    Case 17-34395-pcm11           Doc 40      Filed 01/13/18
Copy to:

Mark E. Delong
2090 7th Ave. W.
Vale, OR 97918




Page 3 of 3 – ORDER SETTING DEADLINES




                   Case 17-34395-pcm11   Doc 40   Filed 01/13/18
